Chief Justice Robertson
delivered the' Opinion of the Court.
To a petition and summons, brought by “the President and Directors of the Bank of the Commonwealth of Kentucky” against James S. Hopkins and others, the defendants pleaded that, prior to the institution of that suit, the same plaintiffs having sued -the same defendants, on the same note, and for the “same” cause of action, that suit was, by the judgment of the court, still remaining in full force and unreversed, ‘■'■dismissed agreed.”
The circuit court having adjudged that defence good, and the plaintiffs having failed to reply to it, judgment was.rendered in bar of this action.
The judgment of the circuit court was, in our opinion, right.
It has been frequently decided by this court, that the legal deduction from a judgment dismissing a suit “agreed” is that the parties had, by their agreement, adjusted the subject matter of controversy in that suit; and the legal effect of such a judgment’ is, therefore, that it will operate as a bar to any other suit between the same parties, on the identical cause of action thus adjusted by the parties, and merged in the judgment thereon rendered, at their instance, and in consequence of their agreement.
If, in such a case, the original cause of action has not been actually extinguished by payment, or other actual satisfaction, but was only transformed, by the agreement of the parties, into a new cause of action, the rena-.-. *396edy must be on the latter, and cannot be maintained on the former and extinguished cause of action.
Wherefore, as the matter of defence has been aptly pleaded, the judgment of the circuit court must be affirmed.